DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations: [claims 1,10]” a plurality of driving chip binding pads, which are disposed in the non-display area, correspondingly connected to the plurality of test leads respectively through driving signal leads, and are configured to input a driving signal sent from a driving chip to the plurality of signal lines through the plurality of test leads…the electrostatic protection circuit is configured to output an electrostatic current generated by the array substrate upon externally inputting a test signal and binding the drive chip” and [claim 9]” a plurality of driving chip binding pads, which are disposed in the non-display area, correspondingly connected to the plurality of test leads respectively through driving signal leads, and are configured to input a driving signal sent from a driving chip to the plurality of signal lines through the plurality of test leads; and a plurality of test pads, wherein the electrostatic protection circuit comprises a first connection terminal electrically connected to the plurality of test leads, and a second connection terminal electrically connected to the plurality of signal lines, and the electrostatic protection circuit is configured to output an electrostatic current generated by the array substrate upon externally inputting a test signal and binding the drive chip” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898